Case: 14-13511   Date Filed: 07/16/2015   Page: 1 of 16


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13511
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:12-cv-01065-ACC-KRS



EDWARD EAVES,

                                                        Plaintiff-Appellant,

                                versus

WORK FORCE CENTRAL FLORIDA,

                                                       Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 16, 2015)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
             Case: 14-13511    Date Filed: 07/16/2015   Page: 2 of 16


      Edward Eaves appeals from the district court’s grant of summary judgment

in favor of Workforce Central Florida (“WCF”) in his employment discrimination

and retaliation suit brought under Title VII of the Civil Rights Act, 42 U.S.C.

§§ 2000e–2 and 2000e–3. After careful review, we affirm in part and reverse and

remand in part.

                                        I.

      Eaves began working for WCF in October 2011 as a “Re-Employment

Connection Intern” (“Intern”) at one of WCF’s offices in Orlando. WCF is a

private, non-profit company providing job placement and career services to

employers and job seekers throughout Central Florida. Kevin Neal was WCF’s

Chief Operating Officer and interim Chief Executive Officer at the time of the

events giving rise to this action. Joyce Hinton was the Office Manager of the

location at which Eaves worked. She was also Eaves’s immediate supervisor.

      Like other Interns, Eaves went through a two-week training program.

During the first week, Interns worked in a computer lab to learn about the services

offered by WCF while working one-on-one with WCF clients. During the second

week, Interns worked in the “resource room,” a faster-paced environment where

they shadow senior employees assisting WCF clients with a variety of employment

needs. Eaves completed his training and worked for WCF until December 21,

2011, when he was fired.


                                        2
               Case: 14-13511    Date Filed: 07/16/2015   Page: 3 of 16


       Eaves later filed suit in federal court, contending that he had been

discriminated against by WCF based on his gender and retaliated against for filing

charges of discrimination with the Equal Employment Opportunity Commission

(“EEOC”).      Regarding his claims of gender discrimination, he alleged the

following: (1) he was denied the opportunity to apply for a Re-employment

Specialist position in November 2011; (2) he was denied the opportunity to work

in the computer lab after his training period—having been told by Hinton that

“only women are allowed to work in the computer room”; (3) he was not provided

certain job resources or amenities that were given to other female employees, such

as his own telephone extension or a uniform; (4) he was treated differently than

female employees in terms of leave and attendance policies; and (5) he was not

informed of available positions and opportunities that were communicated to

female Interns.

       As for his retaliation claims, Eaves alleged that (1) he was fired on

December 21, 2011, two days after informing WCF that he had filed a charge of

discrimination with the EEOC on December 7, 2011; and he was told by a manager

that he had been fired because of the EEOC complaint (retaliatory firing); and

(2) he applied for several available positions in March 2012, but WCF did not

interview him or even respond to his applications and requests for updates

(retaliatory failure-to-hire).


                                          3
              Case: 14-13511     Date Filed: 07/16/2015    Page: 4 of 16


      WCF moved for summary judgment on all claims. Along with its summary-

judgment motion, WCF submitted, among other materials, affidavits by Hinton and

Neal, respectively. In her affidavit, Hinton stated that WCF had no record of

Eaves having applied in November 2011 for the Re-employment Specialist

position, which was not filled in 2011; that the only specific work-assignment

request that Eaves made was to remain in the computer lab after the first week of

training, which was denied because all Interns were required to complete training

in the resource room; that Eaves was not given a dedicated phone line due simply

to a lack of resources; and that on “multiple occasions” during his service as an

Intern, “Eaves exhibited angry, hostile and unprofessional behavior toward [her],

ultimately causing [her] to be fearful in his presence.”

      In his affidavit, Neal stated that WCF’s Equal Employment Opportunity

officer, Willie Cooper, met with Eaves on December 21, 2011, to discuss his

EEOC charge. Neal “learned that during the meeting, Mr. Eaves accused Mr.

Cooper of being ‘condescending’ and ‘bias’ [sic] and exhibited angry, hostile and

unprofessional behavior toward Mr. Cooper.” According to Neal, he had also

learned that Eaves had engaged in similar behavior toward Hinton, “causing her to

be fearful in his presence,” and he fired Eaves based on this pattern of behavior.

      Eaves responded in opposition to WCF’s motion for summary judgment. He

contended that Hinton’s and Neal’s affidavits were false, and he presented several


                                          4
              Case: 14-13511         Date Filed: 07/16/2015   Page: 5 of 16


personal affidavits on various matters. In one affidavit, Eaves contended that the

alleged fear of him was fabricated and was a pretext for discrimination.

      The district court granted summary judgment to WCF. The court concluded

that the discrimination claims failed because Eaves had not shown that he was

qualified for the Re-employment Specialist position or that his remaining

allegations about various disparities in the workplace constituted a material change

in the terms and conditions of employment. The court also found that Eaves’s

retaliation claims failed because he could not demonstrate that WCF’s reasons for

firing him were pretextual and because he did not administratively exhaust his

retaliatory failure-to-hire claim.

      After the court entered judgment, Eaves filed a motion for reconsideration

and several related motions, which largely attacked the district court’s exhaustion

determination and the admissibility of the affidavits from Neal and Hinton. The

district court denied these motions. Eaves now appeals.

                                             II.

      We review the district court’s grant of summary judgment de novo, drawing

all reasonable inferences and reviewing all evidence in the light most favorable to

the non-moving party. Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011).

Summary judgment should be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a


                                              5
              Case: 14-13511     Date Filed: 07/16/2015   Page: 6 of 16


matter of law.” Fed. R. Civ. P. 56(a). We review an order denying a motion for

reconsideration for an abuse of discretion. Equity Inv. Partners, LP v. Lenz, 594
F.3d 1338, 1342 (11th Cir. 2010); Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

2007).

      We liberally construe the pleadings and briefs of pro se parties. Bingham v.

Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011); Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008). Nonetheless, “issues not briefed on appeal by a pro se

litigant are deemed abandoned.” Timson, 518 F.3d at 874.

                                         III.

      Eaves contends that WCF and its counsel engaged in fraudulent and

deceptive actions, including covering up evidence, altering testimony, procuring

false testimony, and otherwise acting in bad faith. He asserts that the district court

knew of these actions, but granted summary judgment, anyway, due primarily to

Eaves’s pro se status, in violation of Eaves’s due-process rights. Eaves presents

two principal arguments in his appellate brief: (1) the district court erred in finding

that he failed to exhaust his administrative remedies for his retaliatory failure-to-

hire claim concerning several positions he applied for in March 2012; and (2) the

court improperly relied on Neal’s and Hinton’s affidavits in granting summary




                                          6
                Case: 14-13511       Date Filed: 07/16/2015       Page: 7 of 16


judgment because the affidavits were false, were not in compliance with the

Federal Rules of Civil Procedure, and contained hearsay. 1

                                                A.

         In its summary-judgment order, and later in its order denying Eaves’s

motion for reconsideration, the district court addressed and rejected Eaves’s

contention that he had exhausted his administrative remedies with respect to his

retaliatory failure-to-hire claim. We therefore review the facts pertinent to this

issue.

         Eaves dual-filed his initial charge of discrimination with the EEOC and the

Florida Commission on Human Relations (“FCHR”) in December 2011. In March

2012, Eaves amended this charge to include his termination on December 21,

2011. 2 In June 2012, Eaves received his right-to-sue letter from the EEOC relating

to the first and amended charges.

         Eaves then filed suit in federal court. After several amendments, in October

2012 he filed the operative complaint, which contains the retaliatory failure-to-hire

allegations.    After the district court denied WCF’s motion to dismiss, Eaves,

according to the court, “realized that his claim regarding the March 2012


         1
           Eaves’s brief expressly lists three issues, but Issue One and Issue Three both relate to
whether the district court properly found that Eaves did not exhaust his administrative remedies
for his retaliatory failure-to-hire claim. Therefore, we jointly address these arguments.
         2
         As the district court did, we reject WCF’s contention that Eaves’s amended EEOC
charge was insufficient to exhaust his retaliatory-firing claim.
                                                7
             Case: 14-13511     Date Filed: 07/16/2015   Page: 8 of 16


applications was not properly based in a charge of discrimination,” so he “set out

on a course to belatedly cure his failure to exhaust administrative remedies as to

his retaliatory failure to hire claim.” On February 26, 2013, Eaves emailed the

FCHR requesting to file a formal complaint regarding the March 2012

applications, and on March 19, 2013, he filed a formal complaint with the FCHR

(“Third Charge”). In April 2013, WCF submitted a “Statement of Position” to the

FCHR stating that the claims in Eaves’s Third Charge were not properly before the

FCHR because Eaves had filed a civil lawsuit in federal district court covering

those same claims. On September 4, 2013, the FCHR issued a determination of

“no jurisdiction” as to the Third Charge.

      On December 2, 2013, the district court granted summary judgment to WCF,

concluding in part that Eaves did not properly exhaust his administrative remedies

with respect to the Third Charge. The court found that Eaves had not filed a

charge of retaliatory failure to hire with the EEOC, and that the charge that he did

file with the FCHR was not filed before he brought suit in federal court.

      To bring suit under Title VII, a plaintiff must first exhaust administrative

remedies by filing a timely discrimination charge with the EEOC. Wilkerson v.

Grinnell Corp., 270 F.3d 1314, 1317 (11th Cir. 2001); see also Gregory v. Ga.

Dep’t of Human Res., 355 F.3d 1277, 1279 (11th Cir. 2004) (“Prior to filing a Title

VII action, however, a plaintiff first must file a charge of discrimination with the


                                            8
              Case: 14-13511     Date Filed: 07/16/2015     Page: 9 of 16


EEOC.”). Consequently, a plaintiff’s judicial complaint is limited by the scope of

the EEOC investigation which could reasonably be expected to grow out of the

charge of discrimination. Gregory, 355 F.3d at 1280.

      Eaves’s arguments as to why the district court erred in finding a lack of

exhaustion are unavailing. First, Eaves asserts that his Third Charge was timely

filed on February 26, 2013, within one year of the alleged discriminatory act, but

the district court did not determine that the Third Charge was filed outside of the

applicable limitation period. Rather, the court concluded that Eaves had failed to

file his charge prior to filing his suit in court. So it does not matter to the district

court’s reasoning whether the Third Charge was filed on February 26 or

March 19—both dates fall after Eaves filed suit in court.

      Second, Eaves contends that WCF’s counsel fraudulently represented to the

FCHR that it did not have jurisdiction over Eaves’s Third Charge. But nor did the

district court rely upon the FCHR’s finding of “no jurisdiction” in its exhaustion

determination. In short, Eaves’s arguments on appeal do not undermine the district

court’s stated reasons for finding a lack of exhaustion.

      Eaves did not assert that he filed a charge with the EEOC alleging retaliatory

failure-to-hire, nor was that claim within the scope of his previous EEOC filings.

See Gregory, 355 F.3d at 1279-80; Wilkerson, 270 F.3d at 1317. Accordingly, the




                                           9
              Case: 14-13511     Date Filed: 07/16/2015   Page: 10 of 16


district court properly found that Eaves did not exhaust his administrative remedies

as to his retaliatory failure-to-hire claim.


                                               B.

      Eaves also argues on appeal, as he did in a motion for reconsideration before

the district court, that the court abused its discretion when it granted summary

judgment in favor of WCF despite knowing that the affidavits of Neal and Hinton

were not in compliance with the Federal Rules of Civil Procedure, were not sworn

to under penalty of perjury, and were notarized by Neal’s employee. Eaves asserts

that the affidavits contained fraudulent statements and hearsay evidence and that

the affidavits allowed WCF to argue that Eaves’s alleged unprofessional behavior

was its reason for firing him, when WCF had not previously raised any issue about

Eaves’s behavior.

      Generally, evidentiary rulings, including decisions about whether to strike an

affidavit, are reviewed for an abuse of discretion and are subject to reversal only

where substantial prejudice exists. Hall v. United Ins. Co. of Am., 367 F.3d 1255,

1259 (11th Cir. 2004). In the absence of a timely objection, however, formal

defects in the affidavit ordinarily are waived. Auto Drive-Away Co. of Hialeah,




                                               10
               Case: 14-13511       Date Filed: 07/16/2015       Page: 11 of 16


Inc. v. I. C. C., 360 F.2d 446, 448-49 (5th Cir. 1966).3 In addition, post-judgment

motions generally should not be used to raise arguments or present evidence that

could have been raised before the entry of judgment. Arthur, 500 F.3d at 1343;

Lussier v. Dugger, 904 F.2d 661, 667 (11th Cir. 1990).

       The district court did not abuse its discretion when it declined to strike the

Neal and Hinton affidavits. Eaves could have challenged any alleged hearsay in

Neal’s affidavit before the district court granted summary judgment, but he did not.

Instead, Eaves did not contest the affidavits’ validity until after summary judgment

had been entered and therefore likely waived any defects in the affidavits. Even if

waiver did not apply, though, it was within the district court’s discretion not to

reconsider its summary-judgment order, given that Eaves could have challenged

any formal defects in the affidavits before the entry of judgment.

       Alternatively, the district court thoroughly analyzed the merits of Eaves’s

challenges to the affidavits, and we discern no error in the district court’s

determination that there were no grounds to strike. We agree with the district court

that Neal’s recounting of his conversation with Cooper, WCF’s Equal Employment

Opportunity officer, was not hearsay, but rather was offered for its effect on the

listener, Neal, concerning his reasons for deciding to terminate Eaves’s


       3
          Pursuant to Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc), opinions of the Fifth Circuit issued prior to October 1, 1981, are binding precedent in the
Eleventh Circuit.
                                               11
             Case: 14-13511     Date Filed: 07/16/2015    Page: 12 of 16


employment. See United States v. Rivera, 780 F.3d 1084, 1092 (11th Cir. 2015)

(“Generally, an out-of-court statement admitted to show its effect on the hearer is

not hearsay.”). In short, the district court did not err in declining to strike the Neal

and Hinton affidavits.

                                          C.

      Finally, Eaves’s brief contains allegations that the district court denied him

due process based on his pro se status. After reviewing the record of proceedings

in this case, which spanned nearly two years, and which included multiple

amended complaints and voluminous motions practice, we are unpersuaded that

Eaves did not receive a full and fair opportunity to litigate his claims or that the

court penalized him because he was proceeding pro se.

                                          IV.

      Although Eaves arguably did not expressly challenge the reasons relied upon

by the district court in granting summary judgment, “[w]e read liberally briefs filed

pro se.” Lorisme v. INS, 129 F.3d 1441, 1444 n.3; see also Finch v. City of

Vernon, 877 F.2d 1497, 1504-05 (11th Cir. 1989). A review of Eaves’s second

issue and the supporting argument shows that, while Eaves may not have artfully

stated that he was appealing the district court’s conclusion that no material issue of

fact existed regarding pretext for WCF’s firing of Eaves, he clearly made

arguments in his brief that he thought were to this effect, writing, for example,


                                          12
               Case: 14-13511       Date Filed: 07/16/2015      Page: 13 of 16


              ALLOWING DEFENDANT TO CREATE A
              MATERIAL ISSUE FALSELY PURPORTING TO THE
              COURT IN TWO FRAUDULENT AFFIDAVITS
              PLAINTIFF WAS FIRED DECEMBER 21, 2011, FOR
              WORKPLACE VIOLENCE. DEFENDANT DID NOT
              PROVIDE A REBUTTAL STATEMENT TO “EEOC”
              WHICH NEITHER STATES THE ARGUMENT THAT
              PLAINTIFF COMMITTED TO WORK PLACE
              VIOLENCE. NOR DOES DEFENDANT MENTION
              THIS ARGUMENT IN THEIR REBUTTAL TO EEOC.
              SUBSEQUENTLY, DEFENDANT WAS CONTACTED
              BY     THE     FLORIDA     DIVISION     OF
              UNEMPLOYMENT.          DEFENDANT      WAS
              REQUESTED TO PROVIDE A STATEMENT
              OCONCERNING PLAINTIFF’S TERMINATION.
              DEFENDANT REFUSED.        PLAINTIFF WAS
              AWARDED HIS UNEMPLOYMENT. DEFENDANT
              CREATED A MATERIAL ISSUE TO ATTAIN
              SUMMARY JUDGMENT.

[Sic]. In view of these arguments and Eaves’s pro se status, we find Eaves’s brief

sufficient to present the question of whether the district court erred in finding no

genuine issue of material fact with respect to his retaliatory-firing claim. 4 See

Timson, 518 F.3d at 874. And, after careful review, we vacate and remand as to

this claim because there is a genuine issue of material fact as to whether Eaves was

fired in retaliation for filing an EEOC complaint earlier in December 2011.




       4
           We note that our consideration of this issue will not prejudice WCF, given that it has
addressed the merits of the district court’s summary-judgment order, including the retaliatory-
firing claim, in its response brief. However, we consider all other challenges to the district
court’s orders not otherwise addressed in this opinion to have been abandoned because they were
not presented in Eaves’s appellate brief. See Timson, 518 F.3d at 874 (holding that “issues not
briefed on appeal by a pro se litigant are deemed abandoned”).
                                               13
             Case: 14-13511     Date Filed: 07/16/2015     Page: 14 of 16


      To make out a prima facie case of retaliation under Title VII, a plaintiff must

show the following: (1) he engaged in a protected activity; (2) he suffered a

materially adverse action; and (3) there was a causal connection between the

protected activity and the adverse action. Thomas v. Cooper Lighting, Inc., 506
F.3d 1361, 1363 (11th Cir. 2007). “The burden of causation can be met by

showing close temporal proximity between the statutorily protected activity and

the adverse employment action.” Id. at 1364. “But mere temporal proximity,

without more, must be very close.” Id. (internal quotation marks omitted).

      If the plaintiff establishes a prima facie case, the burden shifts to the

employer to articulate a legitimate, non-discriminatory reason for its adverse

action. Crawford v. Carroll, 529 F.3d 961, 975-76 (11th Cir. 2008). Once the

employer does so, the plaintiff has the opportunity to show that the employer’s

stated reason was pretext for retaliation. Id. The court’s role at the pretext stage is

“to determine, in view of all the evidence, whether the plaintiff has cast sufficient

doubt on the defendant’s proffered nondiscriminatory reasons to permit a

reasonable factfinder to conclude that the employer’s proffered legitimate reasons

were not what actually motivated its conduct.”           Id. (internal quotation marks

omitted).

      We assume, as the district court did, that Eaves has made out a prima facie

case of retaliation on this issue. However, we respectfully disagree with the


                                          14
              Case: 14-13511       Date Filed: 07/16/2015     Page: 15 of 16


district court’s determination that, in view of all the evidence, Eaves has not cast

sufficient doubt on WCF’s proffered reasons to permit a reasonable factfinder to

conclude that the reasons for his termination were pretextual.

       Here, WCF asserted, referring to Hinton’s and Neal’s affidavits, that Eaves

was fired because of his angry, hostile, and unprofessional behavior toward Cooper

and Hinton. Neal’s affidavit also states that he was the sole decision-maker in

firing Eaves. But, in Eaves’s deposition, which was submitted with WCF’s motion

for summary judgment 5, Eaves testified that Jennifer Wilson, whom Eaves

identified as the manager of his program (presumably the Re-Employment

Connection Program), was involved in the discussions leading to Eaves’s

termination, which appear to have occurred within two days of Eaves’s notification

of WCF that he had filed an EEOC charge. Specifically, Eaves testified that he

met with Cooper, WCF’s Equal Employment Opportunity officer, on December

21, 2011 (the day he was fired), to discuss his EEOC charge, and when Eaves

refused Cooper’s request to drop his EEOC charge, Cooper called Wilson. A little

while later, a conference call was held involving Hinton, Cooper, Wilson, Neal,

and a human resources director. According to Eaves, after the conference call,

Wilson told Eaves that “[he] was being relieved from [his] position because of the



       5
         Similar allegations are included elsewhere in the record, including an affidavit that
Eaves submitted in opposition to summary judgment.
                                             15
              Case: 14-13511     Date Filed: 07/16/2015   Page: 16 of 16


issues and the allegations that [he] filed against their company.” (Doc. 145–3 at

21-22).

      Drawing all reasonable inferences and reviewing all evidence in the light

most favorable to Eaves, as we must at the summary-judgment stage, see Moton v.

Cowart, 631 F.3d at 1341, this evidence is sufficient to allow a reasonable jury to

disbelieve WCF’s reason for Eaves’s termination and instead to conclude that

Eaves was fired in retaliation for filing a charge of discrimination with the EEOC

and refusing to drop his allegations of discrimination. In other words, a reasonable

jury could infer from these facts that Wilson was involved in the discussions

regarding Eaves’s termination; that, even if she did not have decision-making

authority, she knew why WCF had decided to fire Eaves; and that the reason was

actually retaliatory.

                                           V.

      In sum, we vacate the district court’s grant of summary judgment to WCF on

Eaves’s Title VII retaliation claim based on his termination on December 21, 2011,

and we remand for further proceedings consistent with this decision. We affirm

the district court’s judgment in all other respects.

      VACATED and REMANDED IN PART; AFFIRMED IN PART.




                                           16